DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, SEQ ID NO: 449 and the structure of claims 31 and 32 in the reply filed on 1/10/22 is acknowledged.
Claims 23, 35-44, and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/22.
It is noted that the response filed on 1/20/22 is not fully responsive and did not elect a species from each of the groupings set forth on page 4 in the office action mailed on 11/23/21.  Specifically, applicant did not elect a modification from claim 14, a sequence from claim 21, single or double stranded from claims 22 and 23, DNA or RNA from claims 24 and 25, or sodium or potassium from claims 29 and 30.
The instant office action is a courtesy in interest of compact prosecution.  The response is interpreted as electing single stranded compounds because applicant elected a single stranded sequence, SEQ ID NO: 449.  Additionally, the response is interpreted as electing SEQ ID NO 1 because SEQ ID NO: 449 appears to be targeted to this target in Table 10 (pages 92-93).



Improper Markush Rejection
Claims 9-17, 19-22, and 24-34 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims comprise a genus of oligonucleotide sequences that have no common searchable core and are directed to different FOXP3 target sequences.  The claims also recite different FOXP3 sequences, each having a different sequence of nucleotides and activity specific to the order of nucleotides.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 

(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific nucleic acid molecule is dependent upon the specific sequence of nucleotides.  There is no expectation that any one of the nucleotide sequences as claimed can be substituted for any of the other with a completely different sequence with the expectation of the same activity.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17, 19-22, 24-26, and 28-34  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to compounds of any length comprising oligonucleotides consisting of 16-30 linked nucleosides comprising SEQ ID NO: 449.
However, the compound has no length limitation.  It is unlikely and highly unpredictable that much longer sequences (i.e. thousands of nucleotides in length) that comprise a shorter sequence that is 16 nucleotides in length would in fact be inhibitory or specific to FOXP3, but would rather more likely be active against a different target 
For example, Bougueleret et al. (US 2007/0009955 A1) teach that short antisense oligonucleotide do not have a high tolerance for mismatches.  Absence a length limitation, the claims read on compounds with a large quantity of mismatches.
The specification does not adequately describe the length required for the required function of inhibiting expression of FOXP3.  Without further structural criteria, one would not be able to recognize which agents would in fact result in the recited outcome and would not be able to recognize that applicant was in possession of the entire genus at the time of filing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  9-17, 19-22, and 24-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al. (US 10,968,426 B2), in view of Schubert et al. (J Cytokine Biol, 2018, 3(1), 1-14), Kelley et al. (Journal of Biotechnology, 233, 2016, 74-83), Aishwarya et al. (US 2021/0340536 A1), and Bleicher et al. (WO 2019/122277 A1).
Instant SEQ ID NO: 449 is a known gRNA sequence, as taught by Meissner et al.  The gRNA meets the instant limitation of being a compound comprising an oligonucleotide comprising instant SEQ ID NO: 449.  The oligomer of Meissner et al. is 20 nucleotides in length.  It is considered to be a matter of design choice to design the 
See the SCORE search result #2 in the file titled “20220201_125314_us-16-684-271-449.szlim30.rni.” as follows:
RESULT 2
US-15-572-776-579639
; Sequence 579639, Application US/15572776
; Patent No. 10968426
; GENERAL INFORMATION
;  APPLICANT: President and Fellows of Harvard College
;  TITLE OF INVENTION: UNIVERSAL DONOR STEM CELLS AND RELATED METHODS
;  FILE REFERENCE: HRVY-073-WO1
;  CURRENT APPLICATION NUMBER: US/15/572,776
;  CURRENT FILING DATE: 2019-06-03
;  PRIOR APPLICATION NUMBER: PCT/US2016/31551
;  PRIOR FILING DATE: 2016-05-09
;  PRIOR APPLICATION NUMBER: US 62/158,999
;  PRIOR FILING DATE: 2015-05-08
;  NUMBER OF SEQ ID NOS: 818255
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 579639
;  LENGTH: 20
;  TYPE: DNA
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: CRISPR gRNA sequence
US-15-572-776-579639

  Query Match             100.0%;  Score 16;  DB 6;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GATTTTGACATTCTGC 16
              ||||||||||||||||
Db          4 GATTTTGACATTCTGC 19

Schubert et al. teach that chemical modification of gRNAs eliminate interferon responses (title) and teach incorporation of 2-O-Methyl modifications and phosphorothioates (page 3), which are modifications known to benefit other inhibitory compounds such as siRNAs and antisense oligomers.  

Kelley et al. teach that chemical modifications can be applied to the oligonucleotide’s phosphate backbone, sugar, and/or base (Fig. 3). Backbone modifications such as phosphorothioates modify the charge on the phosphate backbone and aid in the delivery and nuclease resistance of the oligonucleotide; modifications of the sugar, such as 2 -O-methyl (2 -O-Me), 2 -F, and locked nucleic acid (LNA), enhance base pairing as well as nuclease resistance. Chemically modified bases such as 2-thiouridine or N6-methyladenosine, among others, can allow for either stronger or weaker base pairing. Additionally, RNA is amenable to both 5’ and 3’ end conjugations with a variety of functional moieties including fluorescent dyes, polyethylene glycol, or proteins. A wide variety of potential modifications can be applied to a chemically synthesized RNA molecule (page 76)
Kelley et al. teach that a few examples applying chemical modification strategies to synthetic sgRNAs for CRISPR-Cas9-based techniques have been reported to date. A synthetic RNA approach was used to optimize crRNA length, and chemical modifications were applied to both the phosphate backbone and sugar to improve 

Therefore, it was known to incorporate the same types of modifications that were known to be incorporated into siRNAs and antisense oligonucleotides.
Additionally, it was known in the art to use antisense oligomers, siRNAs, or CRISPR for gene targeting.   It would have been obvious to design the gRNA sequence as an antisense oligomer as a matter of design choice.
Aishwarya et al. teach antisense oligonucleotides targeting FOXP3 comprising modified nucleosides (abstract, [0056]-[0058]).  The oligonucleotide can comprise a phosphorothioate backbone to improve nucleotide stability [0058].  The oligonucleotides are single stranded [0054].  The oligonucleotides can be RNA or DNA or a combination thereof.  The oligonucleotide is 21 nucleotides in length, for example.
Aishwarya et al. teach pharmaceutical compositions comprising the oligonucleotide and a pharmaceutically acceptable carrier, wherein the AON binds to a FOXP3 mRNA [0013].
Aishwarya et al. teach a gapmer configuration wherein 2’FANA modified nucleotide wings flank a DNA gap [0083], wherein the gap can be 10 nucleosides (Table 1).
Bleicher et al. teach antisense oligonucleotides and teach that phosphorothioate oligodeoxynucleotides show an increased protein binding as well as a distinctly higher stability to nucleolytic degradation and thus a substantially higher half- live in plasma, 
Bleicher et al. teach that to their surprise they have now found that non-bridging phosphorodithioates can be introduced into oligonucleotide, in particular to oligonucleotide gapmers or mixmers in general and LNA-DNA- LNA gapmers or LNA/DNA mixmers in particular. The modification is well tolerated and the resulting molecules show great potential for therapeutic applications, while every non-bridging phosphorodithioate modification reduces the size of the overall library of possible diastereoisomers by 50%. When the modification is placed in the LNA flanks of gapmers, the resulting oligonucleotides turn out to be generally more potent than the corresponding all-phosphorothioate parent. In general, the modification is additionally well tolerated within the gap region and even more surprisingly can lead to an improved potency as well, when positioned appropriately.
Bleicher et al. teach that numerous 2’ substituted nucleosides have been found to have beneficial properties when incorporated into oligonucleotides and teach incorporation of 2’-O-methyoxyethyl modifications, 5-methylcytosines, and cET nucleosides.
Bleicher et al. teach that the antisense oligonucleotide of the invention, or contiguous nucleotide sequence thereof may be a gapmer. The antisense gapmers are commonly used to inhibit a target nucleic acid via RNase H mediated degradation. A gapmer oligonucleotide comprises at least three distinct structural regions a 5’ -flank, a 
Bleicher et al. teach that in some embodiments, all the nucleosides of region L or L’, or L and L’ are 2’ substituted nucleosides, such as OMe or MOE nucleosides. In some embodiments region L consists of 1, 2, 3, 4, 5, 6, 7, or 8 contiguous OMe or MOE nucleosides. In some embodiments only one of the flanking regions can consist of 2’ substituted nucleosides, such as OMe or MOE nucleosides. In some embodiments it is the 5’ (F) flanking region that consists 2’ substituted nucleosides, such as OMe or MOE nucleosides whereas the 3’ (F’) flanking region comprises at least one LNA nucleoside, such as beta-D-oxy LNA nucleosides or cET nucleosides. In some embodiments it is the 3’ (F’) flanking region that consists 2’ substituted nucleosides, such as OMe or MOE nucleosides whereas the 5’ (F) flanking region comprises at least one LNA nucleoside, such as beta-D-oxy LNA nucleosides or cET nucleosides.

Bleicher et al. teach that the invention provides for a pharmaceutically acceptable salt of an oligonucleotide according to the invention, or a conjugate thereof, in particular a sodium or a potassium salt or an ammonium salt.
It would have been obvious to incorporate each of the modifications and design elements of Bleicher et al. and Aishwarya et al. into the gRNA (which meets the structural limitation of an oligonucleotide) with a reasonable expectation of gaining the benefits/stability known, as taught by Bleicher et al. and Aishwarya et al.  Both references are directed to antisense oligomer design and each teach incorporation of various modifications, each of which being a matter of design choice.  It was known to incorporate the same types of modifications into antisense oligomers and gRNAs, as evidenced by Schubert et al. and Kelley et al.  The instant claims are directed to a combination of structural requirements that were each known in the art to benefit oligonucleotides.


Art of Interest
Barsoum et al. (WO 2014/197826 A1) teaches oligomers complementary to instant SEQ ID NO: 449 rather than comprising SEQ ID NO: 449 for increasing expression of FOXP3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635